Citation Nr: 0940297	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling prior to July 30, 2009.  

2.  Evaluation of PTSD, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant had active service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that in a September 2009 statement, the 
appellant indicated a disagreement with the July 30, 2009 
effective date assigned for his 50 percent evaluation for 
PTSD.  The Board notes that, as will be explained below, we 
conclude that the disability has not significantly changed 
and a uniform rating is warranted.  As such, the issue is 
resolved.  


FINDINGS OF FACT

1.  Prior to July 30, 2009, PTSD was manifested by 
flashbacks, intrusive thoughts, nightmares, avoidance, 
hyperarousal, loss of interest, social withdrawal, decreased 
concentration, and problems with memory.  

2.  PTSD is manifested by flashbacks, intrusive thoughts, 
nightmares, avoidance, hyperarousal, loss of interest, social 
withdrawal, decreased concentration, and problems with 
memory.  


CONCLUSIONS OF LAW

1.  Prior to July 30, 2009, PTSD was 50 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic 
Code (DC) 9411 (2009).

2.  PTSD is no more than 50 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in March 2005 and March 2006.  The Board notes that the 
appellant is challenging the disability evaluation assigned 
following the grant of service connection.  In Dingess, the 
U.S. Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
supra. at 490-191.  Thus, VA's duty to notify in this case 
has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented reasons for the 
opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Factual Summary

The appellant was afforded a VA compensation and pension 
examination in June 2003.  The appellant reported his mother 
was deceased and that he had weekly contact with his father 
but contact with his sibling only when they need something.  
He reported being married four times.  He had been married to 
his current wife for nine years.  He related that he believed 
that his symptoms affected his ability to perform on his jobs 
and his marriages but his current wife understands him.  He 
reported that he did not have any close friends and that 
others viewed him as good natured but sometimes short 
tempered.  He stated that he used to enjoy fishing and 
hunting but no longer does either.  The appellant reported 
poor sleep and nightmares but denied suicidal or homicidal 
thoughts.  It was noted that the extent of his social 
impairment over the past 12 months has been significant in 
that he keeps his distance from co-workers and has no close 
friends.  The appellant was able to maintain employment 
largely because he worked by himself most of the time.  
Examination revealed fair grooming, good hygiene, normal 
speech, depressed mood, blunted affect, and orientation to 
person.  He had difficulty performing serial 7s but serial 3s 
were performed without mistakes.  He maintained that he had 
nightmares, flashbacks, intrusive memories, avoidance, 
detachment from others, irritable outbursts and difficulty 
sleeping.  PTSD was diagnosed and a GAF score of 52 was 
assigned.  

The appellant was afforded a VA compensation and pension 
examination in March 2006.  The appellant continued to work 
as a mechanic and reported that does some mechanic jobs for 
friends and neighbors on his own for extra money.  He had a 
generally good relationship with his wife, even though they 
have their ups and downs, and he stated that he has a 
daughter from his first marriage but does not see her.  The 
appellant and his wife went out sometimes with his coworker 
and his coworker's wife.  It was noted that the appellant 
continued to experience flashbacks, intrusive thoughts, 
nightmares, and avoidance.  The appellant's history indicated 
a limited participation in relationships and restricted 
affective range.  Symptoms of increased arousal and temper 
problems were noted.  The appellant reported that he had 
suicidal thoughts and that he made an attempt when he was 
married to his first wife.  He denied suicidal thoughts since 
that time.  He also denied symptoms of psychosis. Examination 
revealed the appellant was well groomed with a generally 
euthymic but somewhat bland mood.  His thought processes were 
coherent and logical.  He thought the date was the third but 
it was the eighth, otherwise he was oriented to time and 
place.  Immediate and long term memory functions were within 
normal limits but recent memory was mildly impaired.  PTSD 
was diagnosed and a GAF score of 55 was assigned.  The VA 
examiner noted that the appellant was given a GAF score of 55 
because he reported a moderate degree of symptomatology.  The 
examiner noted that while the appellant is prone to ongoing 
flashbacks and intrusive memories, he deals with them by 
staying occupied with work and chores.  It was further noted 
that the appellant uses positive coping mechanism but he is 
continuously stressed.  

The appellant was afforded another VA compensation and 
pension examination in July 2009.  During this examination, 
it was noted that the appellant was married and employed as a 
mechanic.  The appellant reported problems getting along with 
his coworkers due to irritability and difficulty controlling 
his temper.  He denied difficulties performing his job.  The 
appellant reported that he had a handful of friends and did 
not have a relationship with his daughter from another 
marriage.  He stated the only real friend he has is his wife.  
He related that he does not fish or drink anymore.  It was 
noted that the appellant is able to perform activities of 
daily living independently.  The appellant reported 
nightmares, avoidance, hyperarousal, loss of interest, social 
withdrawal, decreased concentration, and problems with 
memory.  He related that he lived in a rural area because he 
is uncomfortable being around people.  He described 
exaggerated startle response with subsequent anger.  It was 
noted that the symptoms were affecting his relationships with 
his peers and co-workers.  He related a distrust of people 
and that he keeps them at arms length.  Panic attacks were 
noted but the appellant reported that he had not had one in 
at least six months.  Examination showed that the appellant 
was appropriately groomed.  He was cooperative and his 
thoughts were logical with no evidence of hallucinations or 
delusions.  His mood was dysphoric and affect broad in range.  
He denied homicidal or suicidal ideation, plan or intent.  
PTSD was diagnosed and a GAF score of 51 was assigned.  The 
examiner noted that the appellant's recall was mildly 
impaired but recognition memory was better than free recall 
or semantic cuing.  The examiner noted that the appellant's 
reports and symptoms have increased in frequency and severity 
over the last year with significant decline since witnessing 
a house fire in which his mother in law died in May 2009.  

					Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

The Secretary, acting within his authority to adopt and apply 
a schedule of ratings, chose to create one general rating 
formula for mental disorders.  38 U.S.C. § 1155; see 38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed 
under the General Rating Formula for Mental Disorders.  The 
General Rating Formula provides a 10 percent evaluation for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  38 
C.F.R. § 4.130 (2009).

The rating formula provides a 30 percent evaluation when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). Id.  
A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  A score of 51-60 is 
assigned where there are moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co- 
workers). Id.  A score of 61-70 is indicated where there are 
"Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships." Id. 

					Analysis

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  Although the appellant has been assigned a staged 
rating, we conclude that the disability has not significantly 
changed and a uniform rating is warranted.  In essence a 
change in the GAF from 52 to 51 does not reflect a 
significant change in the overall degree of disability.


PTSD, rated as 30 percent disabling prior to July 30, 2009

The appellant has appealed the denial for an evaluation 
higher than 30 percent disabling for PTSD, prior to July 30, 
2009.  This rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  To warrant a higher evaluation the evidence must show 
occupational and social impairment with reduced reliability 
and productivity for the specified period of time.  

Based on a review of the evidence, the Board finds that a 50 
percent evaluation for PTSD prior to July 30, 2009 is 
warranted.  In this regard, the Board notes that in the June 
2003 examination the appellant reported being married and 
employed as a mechanic.  However, he related that his 
symptoms affected his ability to perform on his jobs and his 
marriages.  He further related that he did not have any close 
friends and that others viewed him as good natured but 
sometimes short tempered.  The Board further notes that it 
was noted that the appellant was able to maintain employment 
largely because he worked by himself most of the time.  He 
had difficulty performing serial 7s but serial 3s were 
performed without mistakes.  In the March 2006 examination, 
it was noted that the appellant continued to experience 
flashbacks, intrusive thoughts, nightmares, and avoidance and 
that his history indicates a limited participation in 
relationships and restricted affective range.  His immediate 
and long term memory functions were within normal limits but 
recent memory was mildly impaired.  Moreover, the VA examiner 
noted that the appellant reported a moderate degree of 
symptomatology.  The above findings justify a 50 percent 
evaluation.  

The Board notes that a 50 percent evaluation is also 
consistent with the appellant's GAF scores.  The appellant 
has been assigned GAF scores of 52 and 55 for this specified 
time period.  A score of 51-60 is assigned where there are 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflict with peers or co- workers).  The Board 
finds that the GAF scores are consistent with the appellant's 
examinations and with the 50 percent evaluation.  

The Board finds that the appellant's PTSD more nearly 
approximates the criteria for a 50 percent evaluation.  
However, the Board notes that an evaluation in excess of 50 
percent disabling is not warranted because the evidence does 
not show occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  During this period of time, the 
appellant remained married and employed as a mechanic.  
Although the appellant reported having no close friends, he 
reported a generally good relationship with his wife and 
related that he and his wife went out sometimes with his 
coworker and his coworker's wife.  Furthermore, the March 
2006 VA examiner noted that while the appellant is prone to 
ongoing flashbacks and intrusive memories, he deals with that 
by staying occupied with work and chores.  Examination 
revealed the appellant was well groomed with a generally 
euthymic but somewhat bland mood, and that his thought 
processes were coherent and logical.  The above does not 
justify an evaluation higher than 50 percent disabling.  

For the reasons outlined above, the Board finds that a 50 
percent evaluation and no more is warranted for PTSD prior to 
July 30, 2009.  

PTSD, currently rated as 50 percent disabling 

The appellant has appealed the denial for a higher evaluation 
for PTSD, which is currently rated as 50 percent disabling.  
This rating contemplates occupational and social impairment 
with reduced reliability and productivity.  To warrant a 
higher evaluation, the evidence must show occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.   

Based on a review of the evidence, the Board finds that an 
evaluation higher than 50 percent disabling for PTSD is not 
warranted.  In this regard, the VA examinations to include 
the July 2009 VA compensation and pension examination 
revealed that the appellant remains married and employed as a 
mechanic.  The appellant reported that he does not have a 
relationship with his daughter but he appears to have a good 
relationship with his wife.  Although he reported problems 
getting along with his coworkers due to irritability and 
difficulty controlling his temper, he denied difficulties 
performing his job.  He related that he lived in a rural area 
because he is uncomfortable being around people but has also 
reported having a handful of friends.  The appellant reported 
panic attacks but none within at least six months.  The 
examiner noted that the appellant's recall was mildly 
impaired but recognition memory was better than free recall 
or semantic cuing.  Examination revealed the appellant was 
appropriately groomed with logical thought processes and 
normal speech.  These findings justify an evaluation of 50 
percent disabling and no more.  As the evidence shows 
occupational and social impairment with reduced reliability 
and productivity for the specified period of time, the Board 
finds that it does not show occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood. 

The Board notes that a 50 percent evaluation is also 
consistent with the appellant's GAF score.  The appellant has 
been assigned a GAF score of 51.  A score of 51-60 is 
assigned where there are moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co- 
workers).  The Board finds that the GAF score is consistent 
with the appellant's July 2009 examination, the prior 
evaluations and with the 50 percent evaluation.  

The Board finds that the appellant's PTSD more nearly 
approximates the criteria for a 50 percent evaluation.  
However, the above findings do not justify an evaluation 
higher than 50 percent disabling.  The Board further observes 
that there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation) or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the appellant's case outside the norm so as to warrant an 
extraschedular rating.  The appellant is employed and has not 
required any hospitalized treatment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 50 percent evaluation for PTSD prior to July 30, 2009 is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

An evaluation higher than 50 percent disabling for PTSD is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


